UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5005


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ELSY APARICIO, a/k/a/ Yolanda Aparicio,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cr-00451-AW-1)


Submitted:    November 21, 2008            Decided:   December 22, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. McKenna, BRENNAN SULLIVAN & MCKENNA LLP, Greenbelt,
Maryland, for Appellant.     Chan Park, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elsy Aparicio pled guilty pursuant to a written plea

agreement to conspiracy to violate the Mann Act and conspiracy

to   launder   money,    in    violation     of    18       U.S.C.   §§ 371,     1956(h)

(2006).    Aparicio      was    sentenced       to      a    total   term   of    thirty

months’   imprisonment.          We    grant      the       Government’s    motion     to

dismiss the appeal.

           On appeal, counsel filed a brief pursuant to Anders v.

California,    386      U.S.    738    (1967),       asserting        there      are   no

meritorious     grounds        for    appeal,        but       questioning       whether

Aparicio’s sentence is reasonable.                Aparicio was notified of her

right to file a pro se supplemental brief, but did not do so.

The Government moves to dismiss the appeal, asserting the issue

raised by counsel is precluded by the waiver of appellate rights

in Aparicio’s plea agreement.           Aparicio opposes the motion.

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                       United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                      “Whether a defendant

has effectively waived the right to appeal is an issue of law

that we review de novo.”             United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).

      Where, as here, the United States seeks enforcement of
      an appeal waiver and there is no claim that the United
      States   breached  its  obligations  under   the  plea
      agreement, we will enforce the waiver to preclude a
      defendant from appealing a specific issue if the

                                         2
      record establishes that the waiver is valid and that
      the issue being appealed is within the scope of the
      waiver.

Id. (internal citations omitted).                        An appeal waiver is valid if

the defendant knowingly and intelligently agreed to waive her

right to appeal.         Id. at 169.                 However, “[a]n appeal waiver is

not knowingly or voluntarily made if the district court fails to

specifically       question         the        defendant            concerning         the     waiver

provision of the plea agreement during the [Fed. R. Crim. P.] 11

colloquy and the record indicates that the defendant did not

otherwise     understand           the    full          significance         of    the       waiver.”

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005)

(internal quotation marks omitted).

             The    language        in        the       plea   agreement          is    clear     and

unambiguous.        Under the terms outlined in paragraph nineteen,

Aparicio     waived      the       right       “to       appeal      whatever          sentence    is

imposed,     including         .    .     .    any       issues       that    relate         to    the

establishment of the advisory guidelines range, as follows: the

Defendant waives any right to appeal from any sentence within or

below the advisory guidelines range resulting from an adjusted

base offense level of 22 . . . .”

             At    the    Rule       11       hearing,         it    was     established          that

Aparicio was forty-four years old and had completed two years of

post-high school study at a university in El Salvador.                                       She did

not   have    a    history         of    mental          illness      or     substance        abuse.

                                                    3
Aparicio confirmed she had “gone through” the agreement with her

attorney (aided by an interpreter) and signed it.                 The district

court   specifically     questioned      Aparicio    regarding       the    appeal

waiver, and Aparicio responded that she understood its effects.

Therefore,     we   conclude    the    appeal   waiver   is   both     valid     and

enforceable.        Further, because the issue raised on Aparicio’s

behalf clearly falls within the scope of the waiver, we conclude

the terms of the agreement should be enforced.

              Accordingly,     we   grant    the   Government’s      motion       to

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented        in   the

materials     before   the     court   and   argument    would   not       aid   the

decisional process.

                                                                       DISMISSED




                                        4